Watson, J.
The defendant pleaded in abatement that at the time of the purchase of the writ in this case, another writ was simultaneously purchased in favor of one William W. Fletcher against this defendant returnable to the same •Court; that the two writs were simultaneously exhibited to the clerk of the Court; that the suit in favor of said William W. is still depending and undetermined in said Court; and that the causes of action severally declared for in said two writs ar*e one and the same. The plaintiff replied by traversing the allegation in the plea that the causes of action thus severally declared for were the same, 'concluding with a verification by the record of the two writs and declarations, and prayer that the record may be ■seen and inspected by the Court. Thus the issue of whether *208the two suits were for the same cause of action was tendered,' to be tried by the record. The trial Court rendered judgment that the writ abate, thereby adjudging that the causes of action were the same. Was this error, is the question now for consideration.
When these cases were before this Court, as reported in 74 Vt. 417 and 430, 52 Atl. 1064, it was- held in effect that the cause of action in Fletcher v. Fletcher was the unexcused neglect of the defendant to present the will to’ the Probate Court, having jurisdiction, within the time specified by law after he knew of the death of the testatrix; and that in the other case the cause of action was his unexcused neglect within the same time to signify to the Court his acceptance of the trust, or to make known in writing his refusal to accept it. See V. S. 2358, 2359.
Notwithstanding these duties were closely connected and in the circumstances shown by the pleadings were required to-be performed within the same period of time, they were different in nature, and the acts necessary for the due performance of either were unlike those to be done in the performance of the -other. Consequently the evidence essential to the support of one action would, to a large extent, be irrelevant and immaterial to the plaintiff’s right of recovery in the other.
To constitute the same cause of action, the offenses charged must be in point of fact and in contemplation of law the same; and the test is whether the same evidence will support both of the actions although they may happen to be grounded on different writs. Gates v. Gorham, 5 Vt. 317.

Judgment reversed, and cause remamded.